Canty, J.
I concur in the result reached in this case, but not in the reasons given for exempting Wentworth from liability. If the title to the whole lot was in Wentworth, as he had supposed it was, he would be bound to know that there would he a secret vice in the bar■gain, unless the plaintiff was informed of Cunningham’s interest in the property. He had no right to presume that Cunningham would make a disclosure so much against his own interest as to inform plaintiff that he was interested in the property with Wentworth, and unless plaintiff was informed there was no opportunity for him to discover it. The transaction, on its face, would show a sale by Went-worth alone to plaintiff, and Wentworth would have no right to presume that plaintiff understood it to be anything else. Besides, the mere fact that the agent, in selling his own property to his principal when the title to that property is in the name of a third party, by whom the sale appears to be made, is so suspicious and unusual a circumstance that it should be conclusively held sufficient to put that third party on his guard. In such a case the failure on the part of Wentworth to disclose the interest of Cunningham would be a constructive fraud.
But the title to the whole of the lot was not in Wentworth, though he supposed it was, but the title to a considerable part of it was of record in Cunningham. Then the vice in the bargain was not a secret vice, but one which would ordinarily and naturally be disclosed in conveying the property to plaintiff. In such case -it was not the duty of Wentworth to see that plaintiff was informed that Cunning*381ham was interested in the property, and unless he did something to mislead the plaintiff, or knew that Cunningham was misleading him, it would be neither an actual nor a constructive fraud on his part to fail to inform plaintiff of Cunningham’s interest. Then, if the transaction itself was not a constructive fraud, and if Wentworth was acting in good faith, the fact that he supposed the transaction to .be such as in law would constitute a constructive fraud will not make it .such, or make him liable.
(Opinion published 59 N. W. 1052.)